

116 HR 7147 IH: CRISIS Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7147IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Latta introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Community Mental Health Service Block Grant to authorize a set-aside for crisis care services, and for other purposes.1.Short titleThis Act may be cited as the Creating Resources to Improve Situations of Inherent Severity Act or the CRISIS Act.2.Set-aside for evidence-based crisis care servicesSection 1920 of the Public Health Service Act (42 U.S.C. 300x–9) is amended—(1)in subsection (a), by striking $532,571,000 for each of fiscal years 2018 through 2022 and inserting $532,571,000 for each of fiscal years 2018 through 2020, and $758,000,000 for each of fiscal years 2021 through 2022; and(2)by adding at the end the following:(d)Crisis care(1)In generalExcept as provided in paragraph (3), a State shall expend at least 5 percent of the amount the State receives pursuant to section 1911 for each fiscal year to support evidenced-based programs that address the crisis care needs of individuals with serious mental disorders, and children with serious mental and emotional disturbances.(2)Core elementsAt the discretion of the single State agency responsible for the administration of the program of the State under a grant under section 1911, funds expended pursuant to paragraph (1) may be used to fund some or all of the core crisis care service components, delivered according to evidence-based principles, including the following:(A)Crisis call centers.(B)24/7 mobile crisis services.(C)Crisis stabilization programs offering acute care or subacute care in a hospital or appropriately licensed facility, as determined by the Substance Abuse and Mental Health Services Administration, with referrals to inpatient or outpatient care.(3)State flexibilityIn lieu of expending 5 percent of the amount the State receives pursuant to section 1911 for a fiscal year to support evidence-based programs as required by paragraph (1), a State may elect to expend not less than 10 percent of such amount to support such programs by the end of two consecutive fiscal years..